DETAILED ACTION
This non-final Office action is responsive to the amendments filed June 21st, 2021. Claims 1-2, 6, 9-10, and 16 have been amended. Claims 3, 13, and 18 have been cancelled. Claims 1-2, 4-12, 14-17, and 19-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/21 has been entered.
Response to Amendment
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by performing simulations of workflow text operations that identify whether certain activities are applicable to a test subject having one or more specified 
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.
Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 101 filed 6/21/21 have been fully considered but they are not persuasive. 
On pages 8-16 of the provided remarks, Applicant argues that the amended claims recite patent eligible subject matter. Beginning on page 10 of the provided remarks, Applicant argues regarding Prong 1 analysis that the amended claims do not recite an abstract idea. Specifically on page 11 of the provided remarks, Applicant argues that “claims 1-20 are not analogous to teaching or following instructions to execute work nor do they merely cover managing personal interactions.” Examiner respectfully disagrees and asserts that the amended claims recite “generating a personalize workflow for a process or event applicable to the test subject, wherein the personalized workflow 
On page 12 of the provided remarks, Applicant argues that independent claims 1, 9, and 16 are similar to the patent eligible claims found in Example 38 of the July 2015 Update Appendix 1 examples of patent eligible claims. Examiner respectfully disagrees and asserts that Example 38 is not analogous to the present claims. Example 38 utilizes a model to simulate an analog audio mixer, which is a physical tangible device. The system displayed in Example 38 is users to “closely replicate the sound quality of an 
Regarding Prong 2 analysis, Applicant argues on page 13 of the provided remarks that claims 1-20 integrate the alleged judicial exception into a practical application. On page 14 of the provided remarks, Applicant argues that “the alleged judicial exceptions recited in the claims are integrated into a practical application of performing computerized simulations of workflow test operations that identify whether certain activities are applicable to a test subject having one or more specified characteristics and based on identifying the applicable activities, determining whether such activities trigger properly via a simulated run. Performing such preview operations allows for certain activities applicable to a particular test subject with specified characteristics to be identified, thereby enabling the simulated run to determine if the activities trigger properly. As such, a workflow can be tested, altered, and troubleshot to respond to certain situations before being implemented into a system with real subjects.” Examiner respectfully disagrees and asserts that “processing the personalized workflow to identify at least those activities applicable to the test subject” is merely adding insignificant extra solution activity and merely adding the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). 
may be employed but per the present claims general purpose computing equipment is used to perform the claim functionality. Examiner argues that while Applicant argues that the preview operation allows for “a workflow can be tested, altered, and troubleshot to respond to certain situations before being implemented into a system with real subjects”, the present claims do not actively implement the troubleshooting necessary to provide improved efficiency. The present claims simply present the preview results to the user in the form of test results and allow the user to make decisions based on the results. Dependent claims 2 and 8 are directed to the set of test options and the set of test results available to the user. Both claims provide indications to the user to input into the system and present results of the simulation run, which is displaying the results of the data. Therefore, the judicial exception is not integrated into a practical application. Applicant’s arguments are not persuasive. 
Regarding Step 2B analysis, Applicant argues on pages 15-16 of the provided remarks that Claims 1-20 provide an inventive concept. On page 16 of the provided 
Applicant's arguments regarding claim rejections under 35 USC 103 filed 6/21/21 have been fully considered but they are not persuasive. 

On pages 19-20 of the provided remarks, Applicant argues the same features as claims 1 and 9. 
Claim Objections
Claim 10 objected to because of the following informalities:  the claim recites "for starting of the simulated" which is a typographical error which should recite "for starting of the simulation".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9-12 and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the preview operation" in the limitation beginning "simulating a run".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 1-2, 4-12, 14-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
14.	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.

Regarding Claims 1-2, 4-12, and 14-15
Claims 1-2, 4-12, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1: Independent claims 1 (system), 9 (method) and dependent claims 2, 4-8, 10-12, and 14-15, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine) and claim 9 is directed to a method (i.e. process).
Step 2A Prong 1: Claims 1-2, 4-12, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1-2, 4-12, and 14-15, the independent claims (claims 1 and 9) are directed, in part, to testing an automated workflow. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity in the form of managing personal behavior, where the managing of personal behavior occurs as claimed “testing an automated workflow process, comprising: receiving a selection of a workflow, via a user interface, comprising activities to be performed to complete an event or process, wherein one or more of the activities have respective trigger conditions to be met to trigger the activity; displaying, via the user interface, one or more sets of test options for the workflow, wherein a set of test options of the one or more sets of test options includes a selectable search interface through which one or more characteristics specific to a test case scenario is specified; receiving, via the user interface, a selection of the one or more characteristics specific to the case scenario; generating a list of potential test subjects based on the selection of the one or more characteristics from which a test subject is selected, wherein each of the potential test subjects in the list of potential test subjects comprises one or more characteristics; receiving, via the user interface, a selection of the test subject from the list of potential test subjects having the one or more characteristics specific to the test case scenario to be evaluated; personalizing the workflow based on the selection of the test subject to generate a personalized workflow, wherein the personalized workflow comprises at least one respective activity having an associated trigger condition related to a respective characteristic of the test subject; identifying one or more activities of the personalized workflow applicable to the test subject; 4Application No. 16/357,651 Amendment, Interview Summary, and Response to Office Action Mailed November 3, 2020simulating a run of all or part of the personalized workflow to determine whether those activities applicable to the test subject and identified by the preview operation trigger properly; and providing a set of test results for review in the user interface, wherein the set of test results comprise indications as to whether those activities applicable to the test subject triggered properly in the simulated run” (See 2019 PEG). If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “displaying, via the user interface, one or more sets of test options for the workflow, wherein a set of test options of the one or more sets of test options includes a selectable search interface through which one or more characteristics specific to a test case scenario is specified; receiving, via the user interface, a selection of the one or more characteristics specific to the case scenario; receiving, via the user interface, a selection 
In addition, dependent claims 2, 4-8, 10-12, and 14-15 further narrow the abstract idea and dependent claims 2, 7, and 10 additionally recite “receive an input specifying a location in the personalized workflow from which to start the simulated run”, “providing a selectable option to include or exclude activities in the simulated run”, “receiving a selection, of a start point within the personalized workflow for starting of the simulated so as to exclude portions of the personalized work flow preceding the start point from simulation” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data 
The claimed “A system, comprising: one or more processors; and memory configured to store instructions configured to cause the one or more processors to implement one or more client instances hosted by a platform, wherein the one or more client instances support application and data access on one or more remote client networks; an interface; a selectable search interface” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 9-12 
In addition, claims 2, 4-8, 10-12, and 14-15 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 7, and 10 additionally recite “receive an input specifying a location in the personalized workflow from which to start the simulated run”, “providing a selectable option to include or exclude activities in the simulated run”, “receiving a selection, of a start point within the personalized workflow for starting of the simulated so as to exclude portions of the personalized work flow preceding the start point from simulation” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “user interface” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Regarding Claims 16-17 and 18-20
Claims 16-17 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1: Independent claims 16 (system) dependent claims 17 and 19-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 16 is directed to a system (i.e. machine). 
Step 2A Prong 1: Claims 16-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 16-17 and 19-20, the independent claim (claims 16) is directed, in part, to testing an automated workflow. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity in the form of managing personal behavior, where the managing of personal behavior occurs as claimed “A workflow testing interface system, comprising: one or more processors; and memory configured to store instructions configured to cause the one or more processors to perform workflow test operations by generating and implementing: a personalized workflow view comprising a plurality of activities; and a test option interface, comprising at least: a first selectable option configured to, when selected, cause the one or more processors to generate a list of potential test subjects, wherein the first selectable option comprises one or more characteristics specific to a work flow test case, and wherein each potential of the list of potential test subjects comprises one or more characteristics to be evaluated in the work flow test case; a test subject field in which a identify at least those activities of the personalized workflow that apply to the test subject; and a third selectable option configured to, when selected, perform a simulation based on the test subject and at least those activities of the personalized workflow identified that apply to the test subject to determine whether those activities applicable to the test subject trigger properly” (See 2019 PEG). If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the claimed “A workflow testing interface system, comprising: one or more processors; and memory configured to store instructions configured to cause the one or more processors to perform workflow test operations by generating and implementing: a personalized workflow view comprising a plurality of activities; and a test option interface” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 17 and 19-20 further narrow the abstract idea and dependent claim 20 additionally recite “the inapplicable or indeterminate activities for the test subject displayed in the personalized view include a selectable option to be included in the simulation” which do not account for additional elements that integrate the judicial 
The claimed “A workflow testing interface system, comprising: one or more processors; and memory configured to store instructions configured to cause the one or more processors to perform workflow test operations by generating and implementing: a personalized workflow view comprising a plurality of activities; and a test option interface” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological 
In addition, claims 17 and 19-20 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 20 additionally recite “the inapplicable or indeterminate activities for the test subject displayed in the personalized view include a selectable option to be included in the simulation” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-7, 9-11, and 14 is/are rejected under 35 U.S.C. 103 as being anticipated by Ethier (U.S 2012/0296691 A1) in view of Wright (U.S 7,363,594 B1).
Claim 1
Regarding Claim 1, Ethier discloses the following:
A system, comprising [see at least Paragraphs 0029-0030 for reference to the system for designing and executing subject-state workflows; Figure 3 and related text regarding the system for executing subject-state workflows] 
one or more processors; and memory configured to store instructions configured to cause the one or more processors to implement one or more client instances hosted by a platform, wherein the one or more client instances support application and data access on one or more remote client networks, and wherein the instructions, when executed, are configured to cause the one or more processors to perform workflow test operations comprising [see at least Abstract for reference to the present invention relation to systems and methods for providing and building dynamic and adaptable workflows; Paragraph 0013 for reference to the present invention being typically comprised of methods and processes implemented on one or more computer systems which have access to external distributed computer networks and external network resources; Paragraph 0031 for reference to the present invention extending to any discipline and/or application involving subject-state based workflows with distributed data capture, data stores and action engines; Paragraph 0037 for reference to the system taking into consideration the current state of the subject in order to issue the proper action and as events occur triggering personalized marketing activities (e.g. actions) and state changes according to scenario rules; Paragraph 0040 for reference to the marketing ecosystem permits the marketer to model scenarios to respond to events from each of the correspondence channels and to assemble and relate these scenarios by customer state; Paragraph 0095 for reference to the infogate representing a 
displaying an interface comprising one or more sets of test options for a workflow test process [see at least Paragraph 0080 for reference to the diagramming tool of the designer module consisting of a computer user interface allowing the user to graphically design the scenario; Paragraph 0110 for reference to the ecosystems from the design module being testing on the gateway module which allow the user to see whether the scenarios respond properly to events; Paragraph 0110 for reference to the gateway module allowing the user to feed fictitious events in order to test the response of the scenarios and to monitor the execution of actions according to scenario rules]  
wherein a set of test options of the one or more sets of test options includes a selectable search interface through which one or more characteristics specific to a test case scenario is specified [see at least Paragraph 0080 for reference to the diagramming tool of the designer module consisting of a computer user interface allowing the user to drag-and-drop and to connect state icons, arrows, event boxes, condition boxes, action boxes, etc. (i.e. scenario components or elements) such as to graphically design the scenario; Paragraph 0085 for reference to Figure 5 containing a drop-down menu allowing the user to select the type of event following the user selection of “buys”; Paragraph 0086 for reference to a 
receiving a selection of the one or more characteristics specific to the case scenario [see at least Paragraph 0080 for reference to the diagramming tool of the designer module consisting of a computer user interface allowing the user to drag-and-drop and to connect state icons, arrows, event boxes, condition boxes, action boxes, etc. (i.e. scenario components or elements) such as to graphically design the scenario; Paragraph 0085 for reference to Figure 5 containing a drop-down menu allowing the user to select the type of event following the user selection of “buys”; Paragraph 0086 for reference to a configuration window allowing the user to modify the parameters associated with the “buys” event] 
receiving the test subject input on the interface designating a test subject for the workflow test case from the list of potential test subjects, wherein the test subject comprises one or more characteristics specific to the workflow test case [see at least Paragraph 0073 for reference to the creation process beginning with the identification of the subject (e.g., customer) that the scenarios and ecosystems; Paragraph 0080 for reference to the diagramming tool of the designer module consisting of a computer user interface allowing the user to drag-and-drop and to connect state icons, arrows, event boxes, condition boxes, action boxes, etc. (i.e. scenario components or elements) such as to graphically design the scenario; 
in response to the test subject input, generating a personalized workflow for a process or event applicable to the test subject [see at least Abstract for reference to the present invention allowing for workflows that are generic to a class of subjects (e.g., a consumer, a work order, an automobile, etc.), and permits to workflows to be tailored to the specific subject type and its states; Paragraph 0016 for reference to the present invention allowing the user to design subject-state workflows which are tailored and customized to his particular needs; Paragraph 0073 for reference to after identifying a test subject, the system identifies all of the possible states that the subject could be in; Paragraph 0074 for reference to once all possible subject states are identified, then each is examined individually and determined all the possible detectable events that could happen and could be relevant to the state; Paragraph 0079 for reference the system identifying subject states, events, actions, and conditions that make up the subject’s ecosystem which are then organized into scenarios that define strategies and tactics that are then entered into the diagramming tool of the designer module; Paragraph 0113 for reference to the gateway module transforming the ecosystem into a sequential workflow; Figure 6 and 7 as well as related text regarding the selection of the Subject tab displaying all of the corresponding Events associated with the subject]
wherein the personalized workflow comprises a plurality of activities to be performed to accomplish the process or event, and wherein at least one respective activity has an associated trigger condition related to a respective characteristic of the test subject [see at least Paragraph 0063 for reference to when an event does occur and when this event is relevant to the currently active state, e.g. “Event A, the conditions or rules associated with that event will be evaluated and executed in sequence and as soon as a true condition is found, the flow will branch to the associated actions but if all rules are false, then the flow will return to the next state; Paragraph 0073 for reference to after identifying a test subject, the system identifies all of the possible states that the subject could be in; Paragraph 0074 for reference to once all possible subject states are identified, then each is examined individually and determined all the possible detectable events that could happen and could be relevant to the state; Paragraph 0074 for reference to the events then being defined and associated to the corresponding state; Paragraph 0076 for reference to each event identified has determined action or actions the user would like the system to take and the resulting state; Paragraph 0078 for reference to once all of the state/event/action combinations are identified then any rules or conditions that could influence the action resulting from an event are identified; Examiner notes ‘rules or conditions’ as ‘trigger conditions’] 
processing the personalized workflow to identify at least those activities applicable to the test subject
performing a simulated run of all or part of the personalized workflow to determine whether those activities applicable to the test subject trigger properly [see at least the Abstract for reference to the present invention providing tools for building and simulating one or more scenarios that address a specific subject prior to its launch; Paragraph 0108 for reference to the user transferring the ecosystems to the gateway module; Paragraph 0109 for reference to the gateway module being responsible for running and executing the ecosystem; Paragraph 0110 for reference to the ecosystems from the design module being testing on the gateway module which allow the user to see whether the scenarios respond properly to events; Paragraph 0110 for reference to the gateway module allowing the user to feed fictitious events in order to test the response of the scenarios and to monitor the execution of actions according to scenario rules]  
providing a set of test results for review, wherein the set of test results comprise indications as to whether those activities applicable to the test subject triggered properly in the simulated run [see at least Paragraph 0110 for reference to the ecosystems from the design module being testing on the gateway module which allow the user to see whether the scenarios respond properly to events; Paragraph 0110 for reference to the gateway module allowing the user to feed fictitious events in order to test the response of the scenarios and to monitor the execution of actions according to the scenario rules]
While Ethier discloses the limitations above, it does not disclose generating a list of potential test subjects based on the selection of the one or more characteristics from 
However, Wright discloses the following:
generating a list of potential test subjects based on the selection of the one or more characteristics from which a test subject is selected, wherein each of the potential test subjects in the list of potential test subjects comprises one or more characteristics [see at least Col 4 lines 66-67 and Col 5 line 1-3 for reference to the graphical user interface method relating to a system for defining, monitoring, testing, and modifying a business workflow model; Col 5 lines 54-58 for reference to the header allowing the user to choose from a selection of environments, or servers, which then displays all instances within the chosen environment, where each instance refers to a single launch of workflow management software on a server; Figures 3-4 and related text regarding item 48 ‘environment drop down list’ which informs the user to choose a BusinessWare instance from a dropdown list; Figure 9 and related text regarding item 902 ‘Provide List of Environments’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the test subject of Ethier to include the list of potential subjects of Wright. Doing so would allow for straightforward monitoring or modification of an active workflow, as stated by Wright (Col 2 lines 33-34). 
Claim 2
While the combination of Ethier and Wright disclose the above limitations, regarding Claim 2, Ethier discloses the following:
the one or more sets of test options comprises a configurable start option configured to receive an input specifying a location in the personalized workflow from which to start the simulated run [see at least Figure 2A-2D and related text which display the Beginning State of the scenario; Examiner notes ‘Beginning State’ as the ‘configurable start option’; Paragraph 0073 for reference to the second step in the creation process of the scenario being the identification of possible states that the subject could be in]  
Claim 4
While the combination of Ethier and Wright disclose the above limitations, regarding Claim 4, Ethier discloses the following:
the plurality of activities of the personalized workflow are associated with respective milestones corresponding to a sequence or timing [see at least Paragraph 0063 for reference to events occurring within the active state having the conditions and rules associated with it evaluated and executed in sequence; Paragraph 0113 for reference to the gateway module transforming and executing the ecosystem into a sequential workflow; Figure 4 and related text regarding the transition between state A and state B; Examiner notes ‘states A and B’ as the ‘milestones’] 
Claim 6
While the combination of Ethier and Wright disclose the above limitations, regarding Claim 6, Ethier discloses the following:
processing the personalized workflow to identify at least those activities applicable to the test subject further comprises also identifying and flagging those activities that are inapplicable or indeterminate to the test subject, wherein inapplicable activities are activities known to not apply to the test 3Application No. 16/357,651 Amendment, Interview Summary, and Response to Office Action Mailed November 3, 2020subject, and indeterminate activities are activities that are unknown whether applicable or inapplicable to the test subject [see at least Paragraph 0042 for reference to SSM only needing to consider an unconfirmed State and a confirmed State and as all events are local to a state, any non-relevant event do not need to be considered; Examiner notes the “non-relevant events” as the “inapplicable or indeterminate activities”; Paragraph 0075 for reference to the noting the events that are relevant to each state and are defined by the user; Figure 6 and related text regarding with the selection of each subject a list of potential events being displayed and the user is provided the ability to determine if they are applicable to the corresponding subject] 
Claim 7
While the combination of Ethier and Wright disclose the above limitations, regarding Claim 7, Ethier discloses the following:
for each activity, providing a selectable option to include or exclude activities in the simulated run [see at least Figure 6 and related text regarding listing the corresponding potential Events for each Subject and allowing the user to either ‘+ Add’ the event or select the ‘x’ and delete the Event; Examiner notes the selection of ‘+ Add’ or ‘x’ by the user as ‘selectable options’ to include or exclude activities] 
Claim 9
Regarding Claim 9, Ethier discloses the following:
A method for testing an automated workflow process, comprising [see at least Paragraph 0029 for reference to the method for designing and executing subject-state workflows]
receiving a selection of a workflow, via a user interface, comprising activities to be performed to complete an event or process, wherein one or more of the activities have respective trigger conditions to be met to trigger the activity [see at least Paragraph 0082 for reference to the diagramming tool allowing the user to select the appropriate scenario component and place it within the design screen; Paragraph 0086 for reference to the user after having selected the “buys” event then selecting the “Rules” tab to be able to edit the rules associated with the “buys” event; Examiner notes the “Rules” as the “trigger conditions”] 
displaying, via the user interface, one or more sets of test options for the workflow, wherein a set of test options of the one or more sets of test options includes a selectable search interface through which one or more characteristics specific to a test case scenario is specified [see at least Paragraph 0080 for reference to the diagramming tool of the designer module consisting of a computer user interface allowing the user to drag-and-drop and to connect state icons, arrows, event boxes, condition boxes, action boxes, etc. (i.e. scenario components or elements) such as to graphically design the scenario; Paragraph 0085 for reference to Figure 5 containing a drop-down menu allowing the user to select the type of event following the user selection of “buys”; Paragraph 0086 for reference to a configuration window allowing the user to modify the parameters associated with the “buys” event; Figure 6 and related text regarding the ‘Event Attribute Dialog 
receiving, via the user interface, a selection of the one or more characteristics specific to the case scenario [see at least Paragraph 0080 for reference to the diagramming tool of the designer module consisting of a computer user interface allowing the user to drag-and-drop and to connect state icons, arrows, event boxes, condition boxes, action boxes, etc. (i.e. scenario components or elements) such as to graphically design the scenario; Paragraph 0085 for reference to Figure 5 containing a drop-down menu allowing the user to select the type of event following the user selection of “buys”; Paragraph 0086 for reference to a configuration window allowing the user to modify the parameters associated with the “buys” event] 
receiving, via the user interface, a selection of the test subject from the list of potential test subjects having the one or more characteristics specific to the test case scenario to be evaluated see at least Paragraph 0073 for reference to the creation process beginning with the identification of the subject (e.g., customer) that the scenarios and ecosystems; Paragraph 0080 for reference to the diagramming tool of the designer module consisting of a computer user interface allowing the user to drag-and-drop and to connect state icons, arrows, event boxes, condition boxes, action boxes, etc. (i.e. scenario components or elements) such as to graphically design the scenario; Paragraph 0085 for reference to Figure 
personalizing the workflow based on the selection of the test subject to generate a personalized workflow [see at least Abstract for reference to the present invention allowing for workflows that are generic to a class of subjects (e.g., a consumer, a work order, an automobile, etc.), and permits to workflows to be tailored to the specific subject type and its states; Paragraph 0016 for reference to the present invention allowing the user to design subject-state workflows which are tailored and customized to his particular needs; Paragraph 0073 for reference to after identifying a test subject, the system identifies all of the possible states that the subject could be in; Paragraph 0074 for reference to once all possible subject states are identified, then each is examined individually and determined all the possible detectable events that could happen and could be relevant to the state; Paragraph 0079 for reference the system identifying subject states, events, actions, and conditions that make up the subject’s ecosystem which are then organized into scenarios that define strategies and tactics that are then entered into the diagramming tool of the designer module; Paragraph 0113 for reference to the gateway module transforming the ecosystem into a sequential workflow; Figure 6 and 7 as well as related text regarding the selection of the Subject tab displaying all of the corresponding Events associated with the subject] 
wherein the personalized workflow comprises at least one respective activity having an associated trigger condition related to a respective characteristic of the test subject [see at least Paragraph 0063 for reference to when an event does 
identifying one or more activities of the personalized workflow applicable to the test subject [see at least Paragraph 0042 for reference to SSM only needing to consider an unconfirmed State and a confirmed State and as all events are local to a state, any non-relevant event do not need to be considered; Paragraph 0075 for reference to the noting the events that are relevant to each state and are defined by the user]
simulating a run of all or part of the personalized workflow to determine whether those activities applicable to the test subject trigger properly [see at least the 
providing a set of test results for review in the user interface, wherein the set of test results comprise indications as to whether those activities applicable to the test subject triggered properly in the simulated run [see at least Paragraph 0110 for reference to the ecosystems from the design module being testing on the gateway module which allow the user to see whether the scenarios respond properly to events; Paragraph 0110 for reference to the gateway module allowing the user to feed fictitious events in order to test the response of the scenarios and to monitor the execution of actions according to the scenario rules] 
While Ethier discloses the limitations above, it does not disclose generating a list of potential test subjects based on the selection of the one or more characteristics from which a test subject is selected, wherein each of the potential test subjects in the list of potential test subjects comprises one or more characteristics.
However, Wright discloses the following:
generating a list of potential test subjects based on the selection of the one or more characteristics from which a test subject is selected, wherein each of the potential test subjects in the list of potential test subjects comprises one or more characteristics [see at least Col 4 lines 66-67 and Col 5 line 1-3 for reference to the graphical user interface method relating to a system for defining, monitoring, testing, and modifying a business workflow model; Col 5 lines 54-58 for reference to the header allowing the user to choose from a selection of environments, or servers, which then displays all instances within the chosen environment, where each instance refers to a single launch of workflow management software on a server; Figures 3-4 and related text regarding item 48 ‘environment drop down list’ which informs the user to choose a BusinessWare instance from a dropdown list; Figure 9 and related text regarding item 902 ‘Provide List of Environments’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the test subject of Ethier to include the list of potential subjects of Wright. Doing so would allow for straightforward monitoring or modification of an active workflow, as stated by Wright (Col 2 lines 33-34).
Claim 10
While the combination of Ethier and Wright disclose the above limitations, regarding Claim 10, Ethier discloses the following:
receiving a selection, in the user interface, of a start point within the personalized workflow for starting of the simulated so as to exclude portions of the personalized work flow preceding the start point from simulation [see at least Figure 2A-2D and related text which display the Beginning State of the scenario; Examiner notes 
Claim 11
While the combination of Ethier and Wright disclose the above limitations, regarding Claim 11, Ethier discloses the following:
the respective trigger conditions comprise logical or conditional requirements related to one or more respective preceding activities [see at least Paragraph 0010 for reference to the present invention allowing the user to model, connect and execute conditional logic flows in response to event triggers associated with the state of a subject; Paragraph 0052 for reference to the states being interconnected and a subject can change state in response to an event and according to more or less complex conditional logic; Paragraph 0063 for reference to events occurring within the active state having the conditions and rules associated with it evaluated and executed in sequence] 
Claim 14
While the combination of Ethier and Wright disclose the above limitations, regarding Claim 14, Ethier discloses the following:
the personalized workflow is organized based on milestones, wherein each milestone comprises one or more respective activities [see at least Paragraph 0063 for reference to events occurring within the active state having the conditions and rules associated with it evaluated and executed in sequence; Paragraph 0113 for reference to the gateway module transforming and executing the ecosystem 


Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethier (U.S 2012/0296691 A1) in view of Wright (U.S 7,363,594 B1), as applied in claim 1, in view of Pillai (U.S 2010/0077260 A1).
Claim 8
While the combination of Ethier and Wright discloses the limitations above, they do not disclose the set of test results comprising further indications as to whether activities that should not be triggered were triggered, whether activities that should be triggered were not triggered, and whether activities were triggered at the correct time or in response to the correct trigger conditions. 
Regarding Claim 8, Pillai discloses the following:
the set of test results comprise further indications as to whether activities that should not be triggered were triggered, whether activities that should be triggered were not triggered, and whether activities were triggered at the correct time or in response to the correct trigger conditions [see at least Paragraph 0131 for reference to the Run Report Activity generating a test report based on an assigned report layout; Paragraph 0111 for reference to the ‘Set Control Event Activity’ triggering an action based on the test conditions and user input; Paragraph 0112 for reference to the properties of the ‘Set Control Event Activity’ including logging whether or not the activity obtained an error; Examiner notes the ’logging of error’ to analogous to the above trigger results] 

Claim 15
While the combination of Ethier and Wright discloses the limitations above, they do not disclose the set of test results comprising further indications as to whether activities that should not be triggered were triggered, whether activities that should be triggered were not triggered, and whether activities were triggered at the correct time or in response to the correct trigger conditions.
Regarding Claim 15, Pillai discloses the following:
the set of test results comprise further indications as to whether activities that should not be triggered were triggered, whether activities that should be triggered were not triggered, and whether activities were triggered at the correct time or in response to the correct trigger conditions [see at least Paragraph 0131 for reference to the Run Report Activity generating a test report based on an assigned report layout; Paragraph 0111 for reference to the ‘Set Control Event Activity’ triggering an action based on the test conditions and user input; Paragraph 0112 for reference to the properties of the ‘Set Control Event Activity’ including logging whether or not the activity obtained an error; Examiner notes the ’logging of error’ to analogous to the above trigger results] 
.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethier (U.S 2012/0296691 A1) in view of Wright (U.S 7,363,594 B1), as applied in claim 1, in view of Hoen, IV (U.S 2015/0127411 A1).
Claim 5
While the combination of Ethier and Wright discloses the limitations above, they do not disclose the characteristics of the test subject comprising one or more of a demographic or personal characteristics, a geographic location, a legal jurisdiction, or an employment characteristic. 
Regarding Claim 5, Hoen, IV discloses the following:
the one or more characteristics of the test subject comprises one or more of a demographic or personal characteristics, a geographic location, a legal jurisdiction, or an employment characteristic [see at least Paragraph 0044 for reference to the system determining an identity of a user reviewing at least one of the plurality of events based on an identifying characteristic of the user for example, the user being associated with a workstation; Examiner notes ‘workstation’ as ‘employment characteristic’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the test subject of Ethier to include the user characteristics of Hoen, IV. 
Claim 12
While the combination of Ethier and Wright discloses the limitations above, they do not disclose the characteristics of the test subject comprising one or more of a demographic or personal characteristics, a geographic location, a legal jurisdiction, or an employment characteristic. 
Regarding Claim 12, Hoen, IV discloses the following:
one or more characteristics of the test subject comprises one or more of a demographic or personal characteristics, a geographic location, a legal jurisdiction, or an employment characteristic [see at least Paragraph 0044 for reference to the system determining an identity of a user reviewing at least one of the plurality of events based on an identifying characteristic of the user for example, the user being associated with a workstation; Examiner notes ‘workstation’ as ‘employment characteristic’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the test subject of Ethier to include the user characteristics of Hoen, IV. Doing so would provide a customizable system that allows a user to specify actions that occur in response to events during customer communication, as stated by Hoen, IV (Paragraph 0001).

Claims 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethier (U.S 2012/0296691 A1) in view of Wright (U.S 7,363,594 B1) in view of Pillai (U.S 2010/0077260 A1).
Claim 16
Regarding Claim 16, Ethier discloses the following:
A workflow testing interface system, comprising [see at least Paragraph 0080 for reference to the diagramming tool of the designer module consisting of a computer user interface to graphically design the scenario; Figures 6-9 and related text regarding the various workflow testing interface displays] 
one or more processors; and memory configured to store instructions configured to cause the one or more processors to perform workflow test operations by generating and implementing [see at least Abstract for reference to the present invention relation to systems and methods for providing and building dynamic and adaptable workflows; Paragraph 0013 for reference to the present invention being typically comprised of methods and processes implemented on one or more computer systems which have access to external distributed computer networks and external network resources; Paragraph 0031 for reference to the present invention extending to any discipline and/or application involving subject-state based workflows with distributed data capture, data stores and action engines]
a personalized workflow view comprising a plurality of activities [see at least Abstract for reference to the present invention allowing for workflows that are generic to a class of subjects (e.g., a consumer, a work order, an automobile, etc.), and permits to workflows to be tailored to the specific subject type and its states; 
a test option interface, comprising at least: a test subject field in which a test subject from the list of potential test subjects is specified [see at least Paragraph 0073 for reference to the creation process beginning with the identification of the subject (e.g., customer) that the scenarios and ecosystems; Figure 6 and 7 as well as related text regarding the selection of the Subject tab allowing the user to select the subject (e.g., customer) they would like to work with] 
a test option interface, comprising at least: a start location field in which a start location in the personalized workflow is specified [see at least Paragraph 0060 for reference to the first element of a scenario being a state which represents the 
a second selectable option configured to, when selected, process the plurality of activities to identify at least those activities of the personalized workflow that apply to the test subject [see at least Paragraph 0042 for reference to SSM only needing to consider an unconfirmed State and a confirmed State and as all events are local to a state, any non-relevant event do not need to be considered; Paragraph 0075 for reference to the noting the events that are relevant to each state and are defined by the user; Figure 6 and related text regarding the ‘Event Attribute Dialog Box’ which allows the user to select based on the selected ‘Subject’ tab, which ‘Term Events’ apply and adding them to the workflow by selecting the ‘+ Add’ button]
a third selectable option configured to, when selected, perform a simulation based on the test subject and at least those activities of the personalized workflow that apply to the test subject to determine whether those activities applicable to the test subject trigger properly [see at least the Abstract for reference to the present invention providing tools for building and simulating one or more scenarios that address a specific subject prior to its launch; Paragraph 0108 for reference to the user transferring the ecosystems to the gateway module; Paragraph 0109 for reference to the gateway module being responsible for running and executing the ecosystem; Paragraph 0110 for reference to the ecosystems from the design 
While Ethier discloses the limitations above, it does not disclose a test option interface, comprising at least: a first selectable option configured to, when selected, cause the one or more processors to generate a list of potential test subjects, wherein the first selectable option comprises one or more characteristics specific to a work flow test case, and wherein each potential test subject of the list of potential test subjects comprises the one or more characteristics to be evaluated in the work flow test case; a second selectable option configured to perform a simulation based on the test subject and at least those activities of the personalized workflow that apply to the test subject to determine whether those activities applicable to the test subject trigger properly.
However, Wright discloses the following:
a test option interface, comprising at least: a first selectable option configured to, when selected, cause the one or more processors to generate a list of potential test subjects, wherein the first selectable option comprises one or more characteristics specific to a work flow test case, and wherein each potential test subject of the list of potential test subjects comprises the one or more characteristics to be evaluated in the work flow test case [see at least Col 4 lines 66-67 and Col 5 line 1-3 for reference to the graphical user interface method relating to a system for defining, monitoring, testing, and modifying a business 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the test subject of Ethier to include the list of potential subjects of Wright. Doing so would allow for straightforward monitoring or modification of an active workflow, as stated by Wright (Col 2 lines 33-34).

While the combination of Ethier and Wright discloses the limitations above, it does not disclose a second selectable option configured to perform a simulation based on the test subject and at least those activities of the personalized workflow that apply to the test subject to determine whether those activities applicable to the test subject trigger properly.
However, Pillai discloses the following:
a second selectable option configured to, when selected, perform a simulation based on the test subject and at least those activities of the personalized workflow that apply to the test subject to determine whether those activities applicable to the test subject trigger properly [see at least Paragraph 0131 for reference to the Run Report Activity generating a test report based on an assigned report layout; 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the test results of Ethier to include the triggering indications of Pillai. Providing these triggering indications would allow making adjustments to the test procedure less difficult and time-consuming by presenting the indications to a user, as stated by Pillai (Paragraph 0021). 
Claim 17
While the combination of Ethier, Wright, and Pillai disclose the limitations above, regarding Claim 17, Ethier discloses the following:
the plurality of activities of the personalized workflow are organized by milestones [see at least Paragraph 0063 for reference to events occurring within the active state having the conditions and rules associated with it evaluated and executed in sequence; Paragraph 0113 for reference to the gateway module transforming and executing the ecosystem into a sequential workflow; Figure 4 and related text regarding the transition between state A and state B; Examiner notes ‘states A and B’ as the ‘milestones’]
Claim 19
While the combination of Ethier, Wright, and Pillai disclose the limitations above, regarding Claim 19, Ethier discloses the following:
the plurality of activities of the personalized workflow view comprise applicable activities for the test subject and inapplicable or indeterminate activities for the test subject [see at least Paragraph 0042 for reference to SSM only needing to consider an unconfirmed State and a confirmed State and as all events are local to a state, any non-relevant event do not need to be considered; Paragraph 0075 for reference to the noting the events that are relevant to each state and are defined by the user; Examiner notes the “non-relevant events” as the “inapplicable or indeterminate activities”; Figure 6 and related text regarding with the selection of each subject a list of potential events being displayed and the user is provided the ability to determine if they are applicable to the corresponding subject]
Claim 20
While the combination of Ethier, Wright, and Pillai disclose the limitations above, regarding Claim 20, Ethier discloses the following:
the inapplicable or indeterminate activities for the test subject displayed in the personalized view include a selectable option to be included in the simulation [see at least Paragraph 0042 for reference to SSM only needing to consider an unconfirmed State and a confirmed State and as all events are local to a state, any non-relevant event do not need to be considered; Examiner notes the “non-relevant events” as the “inapplicable or indeterminate activities”; Figure 6 and related text regarding listing the corresponding potential Events for each Subject and allowing the user to either ‘+ Add’ the event or select the ‘x’ and delete the Event; Examiner notes the selection of ‘+ Add’ or ‘x’ by the user as ‘selectable options’ to include or exclude activities]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTORS
TITLE
US 10699231 B1
Ressler; Jeffrey et al.
Computer-implemented system and method for providing a user interface for defining a workflow for power interconnection
US 20150288682 A1
Bisroev; Peter et al.
SYSTEMS AND METHODS FOR DIGITAL WORKFLOW AND COMMUNICATION
US 20140100909 A1
Hattangadi; Gaurish Vijay
SYSTEM AND METHOD FOR TESTING AND VALIDATION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683